         Case 1:19-mj-06087-MPK Document 146 Filed 03/23/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

______________________________
                              )
UNITED STATES OF AMERICA )
                              )
v.                            )                        No. 19-mj-06087-MPK
                              )
TOBY MACFARLANE               )
______________________________)

         MEMORANDUM IN SUPPORT OF MOTION TO CONTINUE INITIAL
                     APPEARANCE TO APRIL 3, 2019

       Now comes the Defendant Toby MacFarlane, by and through undersigned counsel, and

hereby respectfully submits this memorandum in support of his Motion to Continue Initial

Appearance to April 3, 2019, Dkt. 140.

       Mr. MacFarlane’s Initial Appearance is presently scheduled for March 29, 2019 at 2:00

p.m., Dkt. 67. Mr. MacFarlane’s lead counsel, Ted W. Cassman and Raphael M. Goldman, reside

in California and are not available to appear before this Honorable Court on the presently scheduled

date due to other commitments. Furthermore, Mr. MacFarlane has a hearing scheduled on March

26, 2019, before the United States District Court for the Southern District of California, United

States v. MacFarlane, 19-mj-01021. Accordingly, the defense respectfully requests this Honorable

Court to allow its Motion and to continue Mr. MacFarlane’s Initial Appearance to April 3, 2019.

                                                       Respectfully Submitted,

                                                       /s/ Maksim Nemtsev
                                                       Maksim Nemtsev, Esq.
                                                       Mass. Bar No. 690826
                                                       20 Park Plaza, Suite 1000
                                                       Boston, MA 02116
                                                       (617) 227-3700
                                                       menemtsev@gmail.com

Dated: March 23, 2019
        Case 1:19-mj-06087-MPK Document 146 Filed 03/23/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, Maksim Nemtsev, hereby certify that on this date, March 23, 2019, a copy of the
foregoing documents has been served via Electronic Court Filing system on all registered
participants.

                                                    /s/ Maksim Nemtsev
                                                    Maksim Nemtsev, Esq.
